Citation Nr: 1422455	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-25 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received with respect to a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The appellant had active military service from December 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2013, the appellant testified during a hearing before the undersigned Veterans Law Judge that was conducted via video conference.  A transcript of the hearing is of record.

In an unappealed June 2004 decision, the RO denied the appellant's request to reopen his previously denied claim for service connection for PTSD.  A notice of disagreement or new and material evidence was not received within one year of that decision.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(b) (2013). 

In February 2010, the RO explicitly considered the claim for service connection for PTSD as reopened.  The Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The merits issue of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2004 rating decision denied the appellant's request to reopen his claim for service connection for PTSD; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance. 

2.  The evidence added to the record since the June 2004 decision that declined to reopen the claim for service connection for PTSD raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that declined to reopen the appellant's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the June 2004 RO decision is new and material as to the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied with regard to the appellant's claim to reopen his previously denied issue of entitlement to service connection for PTSD, in the present case, the Board concludes that the VCAA does not preclude the Board from adjudicating this matter.  This is so because the Board is taking action favorable to the appellant with regard to the new and material issue on appeal, and a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. at 384; VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

II.  Analysis

An August 1994 rating decision denied the appellant's claim for service connection for PTSD, finding that there was no evidence of a diagnosis of PTSD or a verifiable stressor.  The RO found no evidence that the appellant was physically or sexually assaulted in service, and no evidence of diagnosis of, or treatment for, a psychiatric disability in service.

The evidence of record at the time of the RO's August 1994 decision included the Veteran's service treatment records.  These included a July 1969 record showing emotional instability due to illicit drug use.  The appellant was admitted for psychiatric observation and evaluation after "acting funny" and showing childish behavior.  He cried at the mention of illicit drug use and gave a two to three year history of a variety of drugs, including marijuana, heroin, LSD, and amphetamines.  He reported that he joined the Marines as he thought it would be harder to get drugs.  

In September 1969, the appellant was admitted to the VA medical center (VAMC) Mountain Home due to an overdose of sedative drugs after a period of being away without leave (AWOL).  It was recommended that the appellant be discharged from service due to unauthorized use of drugs.

The RO also considered VA medical records, dated from March to June 1994, reflecting the appellant's hospitalization for treatment of polysubstance abuse and major depression with psychotic features (in March and April 1994), and opiate and marijuana dependency (in May and June 1994).

The Veteran was notified in writing of the RO's August 1994 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b).  Hence, the August 1994 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In April 1999, the RO received the appellant's request to reopen his claim for service connection for PTSD.  The evidence added to the record since the RO's April 1994 rating decision included VA hospital records, dated in March 1999, and private medical records dated from 1994 to 1995.  The VA medical records showed diagnoses of polysubstance abuse, panic disorder, and dysthymia, as well as a need to rule out PTSD, non-combat related.  Suicidal depression was noted in a March 1994 private record that reflects that the Veteran had not been "right" since serving in Vietnam.  He had prior treatment at Northside (Hospital) in the past.

In a January 2000 rating decision, the RO denied the appellant's request to reopen his previously denied claim for service connection for PTSD, finding no evidence of a clinical diagnosis of PTSD.

The appellant was notified in writing of the RO's January 2000 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b).  Hence, the January 2000 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In January 2004, the RO received the appellant's request to reopen his claim for service connection for PTSD.  The evidence added to the record since the RO's January 2000 rating decision included VA treatment records, dated from December 2001 to June 2004.  

The June 2004 rating decision denied the appellant's request to reopen his previously denied claim for service connection for PTSD, finding that there was no evidence of a clinical diagnosis of PTSD.

The appellant was notified in writing of the RO's June 2004 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b).  Hence, the June 2004 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in December 2009.  The evidence added to the record since the June 2004 rating decision includes the appellant's service personnel records, VA treatment records, dated from 2001 to 2010, a written statement from the appellant's sister, and his written statements and oral testimony in support of his claim. 

A December 2009 VA psychiatry intake record includes the appellant's report of military sexual trauma (MST) at Camp Pendleton in 1969.  Diagnoses included major depression and panic attacks.  In February 2010, he reported nightmares, intrusive thoughts, and flashbacks, due to military sexual trauma (MST), and was diagnosed with PTSD related to the military sexual trauma.

The written statement from the appellant's sister, received in March 2010, indicates her recollection that he was a "happy-go-lucky" person prior to entering service and had many friends.  Once in service, he began to change, was depressed and angry, did not want to interact with family on leave, and had nightmares.  He saw a physician who prescribed "nerve" pills and, due to depression, took an overdose.  She reported that the appellant had failed marriages and employment difficulties.  He also experienced anxiety and depression with chest pains.

During his February 2013 Board hearing, the appellant testified that, in late 1968 or early 1969, while at Camp Pendleton, he went to sick bay for treatment, and was given something for his "nerves", that caused him to feel drowsy and pass out due to an allergic reaction or the wrong dose.  See Board hearing transcript at pages 4 and 19.  He awoke to find a Navy corpsman fondling him.  Id.  He did not know the alleged assailant's name.

After the alleged incident, the appellant returned to camp and did not discuss it with anyone.  Id. at 6-7.  He experienced nightmares and bedwetting.  Id. at 6-7.  The appellant believed that he did not do as well as he would have if the incident had not occurred.  Id. at 6.  He did not trust others and was socially isolated.  Id. at 14.  At about the same time, his childhood friend was killed by friendly fire.  Id. at 10-11 and 19.  While on leave after these incidents, he attempted suicide and was treated at the VAMC Mountain Home.  Id. at 12.  He had another suicide attempt in July 1969 when he overdosed on LSD that he took to "numb" his feelings.  Id. at 18 and 21.

Overall, the testimonial and medical evidence added to the record since the last final denial reveals a potential in-service onset of current psychiatric problems, and includes statements as to recurrent symptoms tending to suggest that a current psychiatric disorder may be related to active service.  Accordingly, such evidence is new and material and the claim is reopened. 


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is granted. 

REMAND

The claimed MST is not reflected in the appellant's service records, nor do these records include the medical treatment for any associated injury.  Despite this, for PTSD claims based on personal assault, evidence of behavior changes can serve to provide the necessary credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5) (2013).  A medical examination can provide evidence of the claimed stressor, i.e. of behavior changes in response to the stressor.  Mengassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011). 

In this case, the record indicates that the appellant was treated for an overdose of drugs following a period of time being AWOL, in September 1969, that he described as an attempted suicide while in service.  It is unclear whether this action evinces the type of behavioral changes that would support the appellant's lay evidence of in-service MST or personal assault.

The appellant reported treatment for psychiatric disability at the VAMC Mountain Home since the 1970s.  See Board hearing transcript at pages 16 and 22.  The claims file includes records from that facility dated since 1994.  Effort should be made to obtain records of the appellant's treatment prior to 1994.  The appellant also stated that he was currently treated at a Vet Center.  These records should be obtained, as well.  VA has a duty to obtain those records.  38 C.F.R. § 3.159(c)(1) (2013).

The appellant testified that, after service, he was treated for an overdose at Northside Hospital but the facility went out of business and records were unavailable.  See Board hearing transcript at pages 22-23.  The March 1994 private record indicates a history of his treatment at the Northside Hospital.  A web search shows that the Mountain States Health Alliance (MSHA) includes Northside Hospital, 401 Princeton Road, Johnson City, TN 37601.  It is unclear if this is the hospital at which he was treated.  Effort should be made to obtain records of his treatment at Northside Hospital.  38 C.F.R. § 3.159(c)(1).



Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the appellant's treatment for a psychiatric disorder at the VAMC Mountain Home prior to 1994, and from February 2010 to the present.

2. The appellant should identify the Vet Center at which he is treated, and the address of the Northside Hospital where he was treated for an overdose after service, if other than at the Northside Hospital, 401 Princeton Road, Johnson City, TN 37601, and the approximate date(s) of his treatment for an overdose.  Then, obtain all records regarding his treatment at Northside Hospital and the Vet Center.  

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After accomplishing the development requested above, schedule the appellant for a psychiatric examination with an appropriately qualified mental healthcare provider.  The claims folder, including this remand, should be sent to the examiner for review prior to the examination.  The examiner should review the record and interview the appellant regarding the alleged incident of in-service personal assault.  The examiner should review the appellant's service treatment records including all psychological treatment records.  The examiner should note the service treatment records reporting treatment for drug overdose and psychiatric evaluations.

a. The examiner should opine as to whether there is evidence of behavior changes in response to the claimed in-service assault that would provide the necessary credible supporting evidence of its occurrence.

b. The examiner should also opine whether the Veteran meets the criteria for a diagnosis of PTSD.  If so, the examiner should provide an opinion as to the stressor(s) supporting the diagnosis.

c. The examiner should also state whether any psychiatric disability shown during the current appeal period (since December 2009) is at least as likely as not (50 percent probability or more) related to the Veteran's military service, to include reported assault.

d.  The examiner should provide reasons for each opinion. 

e. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

f. The absence of evidence of treatment for psychiatric symptoms in the appellant's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

4. If the benefit sought is not granted, the AOJ should issue a supplemental statement of the case; before the record is returned to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


